DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to Applicant’s communication filed on July 24, 2019. Claims 1-19 are pending and have been examined. The rejections are stated below. 

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) a method for authenticating a customer using an automatic teller machine (ATM) for engaging in a financial transaction, which is considered a judicial exception because it falls under the category of Certain of Methods of organizing human activity such as fundamental economic practice as well as commercial or legal interactions as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
	Step 1: In the instant case, claim 10 is directed to a process. 
	Step 2A – Prong one: The limitations of “processing an ATM access device submitted by the customer to identify a customer account; triggering image capture of the customer engaging in the transaction using an image capturing device associated with the ATM; accessing an authentication database in the computer memory including a stored image of the customer; using a comparison algorithm executed by the at least one computer processor, the stored image with the captured image to authenticate the customer, wherein the authenticating includes: scoring a degree of correspondence based upon the comparison; determining a transaction type requested by the customer; approving the transaction for processing if the degree of correspondence is sufficient for the determined transaction type; continuously capturing an image of the authenticated customer engaging in the financial transaction using the image capturing device; monitoring the continuously captured image for an interruption during the financial transaction and after completion of the financial transaction; and terminating the financial transaction or requiring additional authentication when an interruption is detected, wherein the monitoring comprises detecting an interruption upon detection of a different captured image” as drafted, when considered collectively as an ordered combination, without the italicized portions, is a process that, under the broadest reasonable interpretation, covers Certain of Methods of organizing human activity such as fundamental economic practice as well as commercial or legal interactions. Authenticating a customer for engaging in a financial transaction involves mitigating risk which is a fundamental economic practice. Engaging in a financial transaction using an ATM involves commercial or legal interactions. Hence, the steps of the claim, considered individually and as an ordered combination, fall under the abstract category of Certain of Methods of organizing human activity such as fundamental economic practice as well as commercial or legal interactions. That is, other than, a processor of an ATM and an image capturing device (associated with the ATM), nothing in the claim precludes the steps from being performed as a mental process and a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers mental processes and methods of organizing human activity but for the recitation of generic computer components, 
Step 2A – Prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites an additional element an automatic teller machine (ATM) including at least one computer memory, an image capturing device and at least one computer processor to perform all the steps. A plain reading of Figures 3-7 and associated descriptions in at least paragraphs [0005], [0032] - [0036, [0045], [0052] and [0061] reveals that the ATM may be a conventional ATM, and the image capturing device may be a generic camera capable of capturing both video and still images. The electronic devices recited in some claims (for example 1 and 5) may include generic electronic devices such as a cellular phone, laptop, smart phone, tablet, PDA, or a television or equipment connected to a television. The comparison algorithm is broadly interpreted to include generic software suitably programmed to perform the associated function. Hence, all the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claim 10 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor of an ATM and an image capturing device (associated with the ATM) to perform the steps of “processing an ATM access device submitted by the customer to identify a customer account; triggering image capture of the customer engaging in the transaction; accessing an authentication database including a stored image of the customer; authenticating the customer by comparing, the stored image with the captured image to authenticate the customer, wherein the authenticating includes: scoring a degree of correspondence based upon the comparison; determining a transaction type requested by the customer; approving the transaction for processing if the degree of correspondence is sufficient for the determined transaction type; continuously capturing an image of the authenticated customer engaging in the financial transaction; monitoring the continuously captured image for an interruption during the financial transaction and after completion of the financial transaction; and terminating the financial transaction or requiring additional authentication when an interruption is detected, wherein the monitoring comprises detecting an interruption upon detection of a different captured image” amounts to no more than mere instructions to apply the exception using a generic computer component. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 10 is not patent eligible. Independent claims 1, 5, and 15 are also not patent eligible based on similar reasoning and rationale.
Dependent claims 2-4, 6-9, 11-14 and 16-19, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claims 2, 7, 12 and 17, the steps “further comprising detecting an inserted automatic teller machine (ATM) access device at an ATM in order to actuate image capture” under the broadest reasonable interpretation, are further refinements methods of organizing human activity because these steps describe the initial steps of the underlying process.   
In claims 3, 8, 13 and 18, the steps “further comprising performing a secondary authentication by capturing a biometric parameter and comparing the captured biometric parameter with a stored biometric parameter” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the intermediate steps of the process.  
In claims 4, 9, 14 and 19, the step “wherein the biometric parameter comprises at least one of retinal data and fingerprint data that relates to the customer” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity because this step describes a parameter used in underlying steps of the process.  
In claims 6, 11 and 16, the steps “wherein the at least one computer processor is further configured to compare the stored image with the captured image by comparing a captured facial snapshot with a stored facial snapshot” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe an intermediate step of the underlying process. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monroe (US Pub. 2010/0111377 Al) in view of Carter et al. (US Patent 8,028,896 B2) and further in view of Doyle et al. (US Pub. 2002/0095586 A1)
Claims 10 and 15, Monroe teaches a computer-implemented authentication method and an automatic teller machine (ATM) system for authenticating a customer using the ATM for engaging in a financial transaction, the method comprising: implementing components of the ATM, including at least one computer memory and at least one computer processor (See Monroe at least Abstract, Figures 1-4, paragraphs 53-63, 147, 159-173), to perform steps including: 	processing an ATM access device submitted by the customer to identify a customer account (See Monroe at least Abstract, Figures 1-4, paragraphs 31, 36, 53-63, 147, 159-173, 249-255); 
	triggering image capture of the customer engaging in the transaction using an image capturing device associated with the ATM (See  Monroe at least Abstract, paragraphs 31, 36-37, 106-107, 249-257 – pushing an in/out interface device implies this feature); 
	accessing an authentication database in the computer memory including a stored image of the customer (See  Monroe at least Abstract, paragraphs 42, 58, 67); 
	authenticating the customer by comparing, using a comparison algorithm executed by the at least one computer processor, the stored image with the captured image to authenticate the customer (See  Monroe at least Abstract, paragraphs 31-37, 42-44, 47, 58, 258, 279), 
	wherein the authenticating includes: 
	scoring a degree of correspondence based upon the comparison (See  Monroe at least Abstract, paragraphs 31, 42-44, 47, 178-179); 
	continuously capturing an image of the authenticated customer engaging in the financial transaction using the image capturing device (See  Monroe at least Abstract, paragraphs 31, 36-37, 249-257); 
	monitoring the continuously captured image for an interruption during the financial transaction and after completion of the financial transaction (See  Monroe at least Abstract, paragraphs 31, 36-37, 249-257, 266, 282 - continuous monitoring for continuous authentication implies this feature. If the continuity is broken then interruption is implied); and 
	terminating the financial transaction or requiring additional authentication when an interruption is detected (See  Monroe at least Abstract, paragraphs 36-37, 106-107, 249, 249-257).  
	wherein the monitoring comprises detecting an interruption upon detection of a different captured image. (See Monroe at least Abstract, paragraphs 36-37, 249-257, 266, 282 - continuous monitoring for continuous authentication implies this feature. If the continuity is broken then interruption is implied). 
	An ATM system comprising at least one computer memory configured to store customer data and instructions and to be accessible to the ATM; and at least one computer processor configured to execute instructions to perform steps of the method is inherent in the disclosure of Monroe.
	Monroe does not explicitly teach the features of determining a transaction type requested by the customer; approving the transaction for processing if the degree of correspondence is sufficient for the determined transaction type; and wherein the monitoring comprises detecting an interruption upon detection of a different captured image.
However Carter teaches the features of determining a transaction type requested by the customer (See Carter at least Abstract, Figure 3, Column 1 line 64 – Column 2 line 16, Column 5 lines 45-58, Claim 4); and approving the transaction for processing if the degree of correspondence is sufficient for the determined transaction type (See Carter at least Abstract, Figure 3, Column 1 line 64 – Column 2 line 16, Column 6 line 50 – Column 7 line 25, Column 8 lines 22-30, Column 15 lines 1-17, Claim 1, authentication level, hierarchy and gradation of authentication for different types of transactions is interpreted to include a degree of correspondence). 
It would have been obvious to one of ordinary skill in the art to include the features taught by Carter to the invention of Monroe. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that applying the features taught by Carter, to the known invention of Monroe would have yielded predictable results and resulted in an improved invention. The combination of the teachings would have facilitated periodically gathering information related to a user and then automatically periodically re-authenticated the user by verification of the information. 
Both Monroe and Carter do not explicitly teach the feature wherein the monitoring comprises detecting an interruption upon detection of a different captured image.
Doyle teaches the feature wherein the monitoring comprises detecting an interruption upon detection of a different captured image (See Doyle at least Abstract, Paragraphs 87-88 - "Interruption", for purposes of this aspect, may comprise detecting one or more of: a loss of biometric input, for example when the person is no longer in contact with the integrated device; … or perhaps a change in the biometric input, which may occur, for example, if some other person gains control of the integrated device and the biometric input of this different person is then received). 
It would have been obvious to one of ordinary skill in the art to include the features taught by Doyle to the combined disclosures of Carter and Monroe. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that applying the features taught by Doyle, to the combined disclosures of Carter and Monroe would have yielded predictable results and resulted in an improved invention. The combination of the teachings would have facilitated preventing or aborting a transaction or in other cases simply marking the transaction as suspect or not authenticated (See Doyle Abstract). 
Claims 1 and 5 are broader and substantially similar to claims 10 and 15 and hence rejected based on similar reasoning and rationale as claims 10 and 15. 
Claims 2, 7, 12 and 17, Monroe teaches the step further comprising detecting an inserted ATM access device at an ATM in order to actuate image capture (See Monroe at least Abstract, Paragraphs 36-37, 106-107, 249-257 – pushing an in/out interface device implies this feature). 
Claims 3, 8, 13 and 18, Carter teaches the steps further comprising performing a secondary authentication by capturing a biometric parameter and comparing the captured biometric parameter with a stored biometric parameter (See Carter at least Abstract, Figure 3, Column 6 line 50 - Column 7 line 25, Column 8 lines 22-30, Column 15 lines 1-17, Claim 1). 
Claims 4, 9, 14 and 19, Doyle teaches the feature wherein the biometric parameter comprises at least one of retinal data and fingerprint data that relates to the customer (See Doyle at least Abstract, Paragraphs 28, 79, 90 – retinal scan, fingerprint, thumbprint). 
Claims 6, 11 and 16, Monroe teaches the steps wherein the at least one computer processor is further configured to compare the stored image with the captured image by comparing a captured facial snapshot with a stored facial snapshot (See Monroe at least Abstract, paragraphs 47, 58). 

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: 
	(a) Muppirala et al. (US Patent 10,679, 490 B2) discloses a system and method for remote identification of a person includes the steps of contacting the person using contact information provided from a database or utilizing information received from the person via a message broadcast using GPS-fencing. After contacting the person, receiving current biometric information from the person and confirming the identification of the person when the current biometric information is recognized by comparing the current biometric information to the previously collected biometric information of the person in the database.
	(b) Blair, II et al. (US Patent 10581975 B2) discloses systems, methods, and computer-readable storage media for smart facilities monitoring. Servers and other computing devices configured according to this disclosure can receive data, in real-time or at periodic intervals, from multiple sensors. The server can identify the type of data being received and perform an analysis on the data. Based on that analysis, the server can determine if a notification needs to be communicated to an individual. This notification can, for example, inform the individual of a problem identified by the sensor. The server can generate the notification, determine to whom the notification should be sent, and transmit that notification
8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

March 16, 2021